Title: To Thomas Jefferson from Isaac Munroe, 13 August 1824
From: Munroe, Isaac
To: Jefferson, Thomas

Sir— Office of the Baltimore Patriot, August 13, 1824.It is now 16 years since I first printed Mr Adams’ letter, from the manuscript, on the Embargo. I then resided at Boston. I have now reprinted it, with an appendix, written by Mr Adams to defend himself from the assaults of his & your old political enemies. Presuming the pamphlet will be acceptable to you I take pleasure in enclosing you a copy, the more so, as you & Mr Adams, it would seem are never to be forgiven—the one for the measure itself—the other for defending it. I have ever been a defender of the measure since its adoption; & it is truly mortifying at this day to witness those  who then applauded Mr Adams for the stand he took & lauded him to the skies, now  turn about & denounce him. But such is the progress of faction & of party. Mr Adams will triumph over all his enemies, & I have the most firm belief will be our next President. It will be him or the military Chieftain.With great respect, I am yr obt. servt.Isaac Munroe